Citation Nr: 1040931	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-26 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for erectile dysfunction, and if 
so, whether service connection is warranted.  

2.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities bilaterally.  

3.   Entitlement to service connection for peripheral neuropathy 
of the lower extremities bilaterally.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had over 26 years active duty service ending with his 
retirement in August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Notice of 
disagreement were received in November 2008 and December 2008.  A 
statement of the case was issued in July 2009, and a substantive 
appeal was received in July 2009.

The Veteran presented testimony at a Board hearing at the RO in 
August 2010, and a transcript of the hearing is associated with 
his claims folder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection on the merits are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In July 2002, the RO denied the Veteran's claim for service 
connection for erectile dysfunction.  The Veteran did not appeal.

2.  Since the July 2002 rating decision, evidence that, by itself 
or when considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim of 
service connection for erectile dysfunction has been received. 


CONCLUSIONS OF LAW

1.  The July 2002 RO decision denying service connection for 
erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  The criteria to reopen the claim for service connection for 
erectile dysfunction are met.  38 U.S.C.A § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In order 
to prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The current application to reopen was received in January 2008.  
Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 
provides that new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

The RO denied service connection for erectile dysfunction in July 
2002.  The Veteran was notified of this decision and did not 
appeal; therefore, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The Veteran applied to reopen in January 
2008, and has appealed the RO's June 2008 decision finding that 
new and material evidence has not been received.  

At the time of the July 2002 decision, the RO concluded that 
service connection was not warranted for erectile dysfunction 
because the evidence did not support the conclusion that erectile 
dysfunction is associated with Agent Orange exposure.  For 
evidence to be new and material evidence, it must go to this 
basis of the prior decision 

Since the July 2002 RO decision, new and material evidence has 
been received.  In January 2009, G. Korivi, M.D. stated that the 
Veteran has erectile dysfunction and that his long military 
service could play some contributing role in the presentation and 
aggravation of his symptoms.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to be 
presumed.

Assuming Dr. Korivi's opinion to be credible, such evidence 
relates to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim.  It tends to relate the Veteran's erectile dysfunction to 
service.  Since new and material evidence has been received, the 
claim is reopened.  38 U.S.C.A. § 5108.  Further action will be 
taken on remand, as indicated below.


ORDER

New and material evidence having been received, the claim for 
service connection for erectile dysfunction is reopened.  To this 
extent only, the appeal is allowed.


REMAND

The Veteran had Vietnam service, and so exposure to Agent Orange 
during such service is conceded.  38 C.F.R. § 3.307 (2010).  

The Veteran feels that he has erectile dysfunction due to in-
service Agent Orange exposure.  His private physician has 
suggested in a January 2009 statement the disorder is due to the 
Veteran's service.  A VA examination should now be conducted as 
indicated below.  38 C.F.R. § 3.159 (2010).

The Veteran has claimed service connection for peripheral 
neuropathy of his upper and lower extremities bilaterally, 
arguing that he has it and that it is due to Agent Orange 
exposure during Vietnam service.  There are multiple medical 
records contained in the claims folder dealing with his 
neurological status.  Some show normal neurological findings.  A 
cervical spine MRI in October 2000 showed multilevel degenerative 
disc disease.  A lumbar spine MRI in June 2004 showed lumbar 
spinal cord stenosis, most severe at L2-3 and L4-5, as well as 
bilateral neural foraminal narrowing, most severe at L4-5.  An 
electromyogram (EMG) in July 2008 showed mild axonal sensorimotor 
neuropathy of the Veteran's legs.  The Veteran's VA physician 
indicated in December 2008 that the Veteran has peripheral 
neuropathy which was likely caused by Agent Orange exposure in 
service.  An EMG in February 2009 was consistent with bilateral 
carpal tunnel syndrome with no evidence of a sensory motor 
polyneuropathy in the upper extremities.  The report states that 
the pattern of the Veteran's sensory symptoms in his right thigh 
was most consistent with meralgia paresthetica.  His obesity was 
a risk factor for that.  

Based on the above, the Board feels that a VA examination should 
be conducted for an opinion with reasons as to whether it is at 
least as likely as not (a probability of at least 50 percent) 
that the Veteran in fact has peripheral neuropathy, and whether 
it is related to any incident of service, including assumed Agent 
Orange exposure.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should schedule the Veteran for 
an appropriate VA examination to address 
the nature and etiology of any erectile 
dysfunction present.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
tests should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or more probability) that the Veteran's 
current erectile dysfunction is related to 
service, including the presumed Agent 
Orange exposure in  
Vietnam.  The examiner should provide a 
rationale for the opinion with appropriate 
discussion of medical evidence and 
pertinent medical literature.

2.  The RO should schedule the Veteran for 
an appropriate VA examination to address 
the nature and etiology of all peripheral 
nerve disorders present.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
tests should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or more probability) that the Veteran has 
peripheral neuropathy of his right or left 
upper or lower extremities, and if so, 
whether any such peripheral neuropathy is 
related to service or to the presumed 
Agent Orange exposure the Veteran had 
while serving in Vietnam.  The examiner 
should provide a rationale for the opinion 
with discussion of medical evidence and 
pertinent medical literature.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for erectile dysfunction and for 
peripheral neuropathy of the upper and 
lower extremities.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case 
addressing any issue which remains denied.  
After they are afforded an opportunity to 
respond, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


